

THE WAAT CORP.
 
May 16, 2006


Mr. Ian Aaron
c/o The WAAT Corp.
14242 Ventura Blvd, 3rd Floor
Sherman Oaks, California 91423


Dear Ian:


The purpose of this letter (the “Letter Agreement”) is to acknowledge and set
forth the terms and conditions of your employment with The WAAT Corp., a
California corporation (the “Company”).


1. Duties and Responsibilities. During the Employment Term, you will serve as
the Chief Executive Officer of the Company and will report to the Board of
Directors of the Company (the “Board”).You will have such duties and
responsibilities that are commensurate with your position and such other duties
and responsibilities as are from time to time assigned to you by the Board (or a
committee thereof). During the Employment Term, you will devote your full
business time, energy and skill to the performance of your duties and
responsibilities hereunder, provided the foregoing shall not prevent you from
(i) serving on the board of directors of non-profit organizations and, with the
prior written approval of the Board, other companies, (ii) participating in
charitable, civic, educational, professional, community or industry affairs and
(iii) managing your and your family's passive personal investments; provided
such activities in the aggregate do not interfere or conflict with your duties
hereunder or create a potential business conflict. The Company hereby
acknowledges that you are entitled to continue serving as a member of the board
of directors of MEVEE and Platco and you are entitled to retain any compensation
received on account of such services.


2. Employment Term. The term of your employment under this Letter Agreement (the
“Employment Term”) will be for a term commencing on the date first written above
(the “Effective Date”) and, unless terminated earlier as provided in paragraph 6
hereof or extended by mutual consent of you and the Company on terms at least as
favorable as those in the final year of the Employment Term, ending on the third
anniversary of the Effective Date.


3. Base Salary. During the Employment Term, the Company will pay you a base
salary at the annual rate of $500,000 for the period commencing on the Effective
Date and ending on the first anniversary of the Effective Date, $525,000 for the
period commencing on the first anniversary of the Effective Date and ending on
the second anniversary of the Effective Date and $551,250 for the period
commencing on the second anniversary of the Effective Date and ending on the
third anniversary of the Effective Date, in accordance with the usual payroll
practices of the Company.
 

--------------------------------------------------------------------------------

 

Mr. Ian Aaron
Page 2
 
4. Annual Bonus. You will be eligible to receive an annual target cash bonus of
up to 50% of Base Salary, if earned, determined by the Board (the “Bonus”). Such
bonus will be based upon the achievement of performance goals set by the Board
(or a committee thereof) after good faith consultation with you, including,
without limitation, the operating results of the Company and your individual
performance, as determined by the Board in its sole discretion.
 
5. Benefits and Fringes.
 
(a) General. During the Employment Term, you will be entitled to such benefits
and fringes, if any, as are generally provided from time to time by the Company
to its senior executives at a level commensurate with your position, subject to
the satisfaction of any eligibility requirements.
 
(b) Vacation. You will also be entitled to annual paid vacation in accordance
with the Company's vacation policies in effect from time to time, but in no
event less than four weeks per calendar year (as prorated for partial years),
which vacation may be taken at such times as you elect with due regard to the
needs of the Company.


(c) Reimbursement of Business and Entertainment Expenses; Travel. Upon
presentation of appropriate documentation, you will be reimbursed in accordance
with the Company's expense reimbursement policy for all reasonable and necessary
business and entertainment expenses incurred in connection with the performance
of your duties and responsibilities hereunder. If you travel on business of the
Company, you will be reimbursed for the cost of airfare (business class airfare
on all flights scheduled to have a flight time of three or more hours or, if
sufficient business class service is not available for such flight, first class
airfare) and the reasonable cost of business class lodging accommodations, as
well as for your reasonable and necessary out-of-pocket expenses incurred in
connection therewith, in accordance with the Company's policies.
 
(d) Automobile Allowance. During the Employment Term, you will receive an
automobile allowance in the amount of $1,000 per month covering all expenses of
maintaining and operating an automobile (including, without limitation, cost,
repairs, maintenance, insurance and parking), provided that all such expenses
are accounted for in accordance with the policies and procedures established by
the Company. Alternatively, the Company may elect to provide you with a
Company-owned or leased automobile at an expense of not more than $1,000 per
month (including expenses).
 
(e) Life Insurance. Notwithstanding the foregoing, during the Employment Term,
the Company will provide, subject to your insurability at standard rates and
your full cooperation in obtaining such coverage (including, without limitation,
taking any required physical examinations), life insurance on your life equal to
two times your annual base salary.
 
2

--------------------------------------------------------------------------------

 

Mr. Ian Aaron
Page 3

6. Termination of Employment. Your employment and the Employment Term will
terminate on the first of the following to occur:


(a) Disability. Upon written notice by the Company to you of termination due to
Disability, while you remain Disabled. For purposes of this Letter Agreement,
“Disability” will be defined as your inability to perform your material duties
hereunder due to a physical or mental injury, infirmity or incapacity for a
continuous period of not less than 90 days (including weekends and holidays) or
for 180 days (including weekends and holidays) in any 365-day period.
 
(b) Death. Automatically on the date of your death.
 
(c) Cause. Immediately upon written notice by the Company to you of a
termination for Cause. For purposes of this Letter Agreement, “Cause” will mean:
 
(1) your willful misconduct which, in the good faith judgment of the Board, has
a material negative impact on the Company (either economically or on its
reputation);


(2) your indictment for, conviction of, or pleading of guilty or nolo contendere
to, a felony (or equivalent outside of the United States) or any crime involving
fraud, dishonesty or moral turpitude;
 
(3) your failure to attempt in good faith to perform your duties, which failure
is not remedied within 20 days of written notice from the Board specifying the
details thereof;
 
(4) your failure to attempt in good faith to follow the legal direction of the
Board after written notice from the Board specifying the details thereof; and
 
(5) any other material breach of this Letter Agreement by you that is not
remedied within 20 days of written notice from the Board specifying the details
thereof.


Notwithstanding the foregoing, you will not be deemed to have been terminated
for Cause without (i) advance written notice provided to you setting forth the
Company's intention to consider terminating you; (ii) an opportunity for you to
be heard before the Board; and (iii) a duly adopted resolution of the Board,
after such opportunity, stating that your actions constituted Cause. Cause will
cease to exist for an event on the 90th day following its occurrence, unless the
Company has given you written notice thereof prior to such date.
 
3

--------------------------------------------------------------------------------

 


Mr. Ian Aaron
Page 4
 
(d) Without Cause. Upon 30 days' prior written notice by the Company to you of
an involuntary termination without Cause, other than for death or Disability;
 
(e) Good Reason. Upon written notice by you to the Company of a termination for
Good Reason, unless such events are corrected in all material respects by the
Company within 20 days following your written notification to the Company for
one of the reasons set forth below. “Good Reason” will mean, without your
express written consent, the occurrence of any of the following events:
 
(1) material diminutions in title, position, authority, duties or reporting
requirements, except temporarily while you are incapacitated;
 
(2) your being required to relocate to a principal place of employment more than
15 miles from your current location in Sherman Oaks, California;
 
(3) any other material breach of this Letter Agreement, including, but not
limited to, any reduction of, or failure to pay, your Base Salary or any failure
to timely pay or provide the benefits contemplated herein.


Good Reason will cease to exist for an event on the 90th day following its
occurrence, unless you have given the Company written notice thereof prior to
such date.


(f) Expiration of Employment Term. Upon the end of the Employment Term.
 
7. Compensation Upon Termination.
 
(a) Disability; Death; Cause. If your employment terminates on account of your
Disability or your death or if the Company terminates you for Cause, the Company
will pay or provide to you (i) any unpaid Base Salary through the date of
termination; (ii) other than if the Company terminates your employment for
Cause, any Bonus earned but unpaid with respect to the fiscal year ending on or
preceding the date of termination; (iii) reimbursement for any unreimbursed
expenses incurred through the date of termination; (iv) any accrued but unused
vacation time in accordance with Company policy; and (v) all other payments,
benefits or fringe benefits to which you may be entitled under the terms of any
applicable compensation arrangement or benefit, equity or fringe benefit plan or
program or grant or this Letter Agreement (collectively items (i) through (v)
shall be hereafter referred to as “Accrued Benefits”)
 
4

--------------------------------------------------------------------------------

 

Mr. Ian Aaron
Page 5
 
(b) Termination Without Cause or For Good Reason. If your employment by the
Company is terminated by the Company without Cause or by you for Good Reason,
the Company will pay or provide you with (x) any Accrued Benefits; and (y)
subject to your compliance with the obligations in paragraphs 8 and 9 hereof:
(1) continued payment of your base salary (but not as an employee) in accordance
with the usual payroll practices of the Company for the greater of (A) a period
equal to the period between the date of termination and the end of the
Employment Term or (B) a period equal to six months following such termination
(the “Severance Period”); (2) at the time bonuses are typically paid to
employees, a pro-rata portion of the Bonus for the fiscal year in which your
termination occurs based on actual results for the plan year (determined by
multiplying the amount of the Bonus which would be due for the full fiscal year
by a fraction, the numerator of which is the number of days during the fiscal
year of termination that you are employed by the Company and the denominator of
which is 365); (3) subject to (A) your timely election of continuation coverage
under the Consolidated Budget Omnibus Reconciliation Act of 1985, as amended
(“COBRA”) and (B) your continued copayment of premiums at the same level and
cost to you as if you were an employee of the Company (excluding, for purposes
of calculating cost, an employee's ability to pay premiums with pre-tax
dollars), to the extent permitted under applicable law and the terms of such
plan, continued participation during the Severance Period in the Company's group
health plan which covers you as of the date of termination at the Company's
expense (other than the aforementioned premiums), provided that you are eligible
and remain eligible for COBRA coverage; provided, however, that in the event
that you obtain other employment that offers substantially similar or improved
group health benefits, such continuation of coverage by the Company under this
sub-paragraph shall immediately cease; and (4) immediate vesting and
exercisability of all outstanding stock options to purchase shares of the
Company's common stock. Payments or benefits provided in this paragraph 7(b)
shall be in lieu of any termination or severance payments or benefits for which
you may be eligible under any of the plans, policies or programs of the Company.
 
(c) Expiration of Employment Term. If the Employment Term ends at the third
anniversary of the Effective Date and you do not continue as an employee beyond
such time, the Company will pay or provide you with (x) any Accrued Benefits;
and (y) subject to your compliance with the obligations in paragraphs 8 and 9
hereof: (1) continued payment of your base salary (but not as an employee) in
accordance with the usual payroll practices of the Company for a period equal to
six months following such termination; and (2) the benefits provided in
paragraph 7(b)(3) for a period of six months.
 
5

--------------------------------------------------------------------------------

 

Mr. Ian Aaron
Page 6
 
8. Release; No Set-Off; No Mitigation.
 
(a) Any and all amounts payable and benefits or additional rights provided
pursuant to this Letter Agreement beyond Accrued Benefits shall only be payable
if you deliver to the Company and do not revoke a general release of all claims
related to the Company, its affiliates, and their respective past, present and
future employees, officers, trustees, agents and representatives occurring up to
the release date in such form and substance as mutually agreed upon by you and
the Company (such form shall also include a reciprocal general release by the
Company and related parties of all claims against you and your related parties
(other than claims involving or arising from your criminal activity)), provided
that such release will not include a waiver of (a) your rights of
indemnification and directors and officers liability insurance coverage to which
you were entitled immediately prior to the termination of your employment under
the Company's By-laws, the Company's Certificate of Incorporation, this Letter
Agreement or otherwise, (b) your rights under any tax-qualified pension plan
maintained by the Company or claims for accrued, vested benefits under any other
employee benefit plan or under COBRA, (c) your rights as a stockholder of the
Company and (d) your rights under this Letter Agreement. Any such release shall
not have any forfeiture provision, claw back, penalty, restriction or limitation
(a “Restrictive Provision”) that is based on criteria that is any more limiting
than the provisions contained in this Letter Agreement and the Company shall not
require you to agree to any such Restrictive Provision as a condition of
receiving any payment, benefit or grant. Any such Restrictive Provision
violating the foregoing shall be null and void.
 
(b) The Company's obligation to make any payment provided for in this Letter
Agreement shall not be subject set-off, counterclaim or recoupment of amounts
owed by you to the Company or its affiliates.
 
(c) In no event shall you be obliged to seek other employment or take any other
action by way of mitigation of the amounts payable to you under any of the
provisions of this Letter Agreement, nor shall the amount of any payment
hereunder be reduced by any compensation earned by you as a result of employment
by another employer (other than as provided in paragraph 7(b)(y)(3)).
 
9. Restrictive Covenants.
 
(a) Non-Competition. During the Employment Term, you will not, directly or
indirectly, without the prior written consent of the Company, enter into
Competition with the Company or any of its affiliates (the “Employer”).
“Competition” means participating, directly or indirectly, as an individual
proprietor, partner, stockholder, officer, employee, director, joint venturer,
investor, lender, consultant or in any capacity whatsoever in a business in the
field of business that the Employer is engaged in as of the date of your
termination of employment with the Company or is actively planning to engage in
as of the date of your termination of employment with the Company.
 
6

--------------------------------------------------------------------------------

 

Mr. Ian Aaron
Page 7
 
(b) Confidentiality. During the Employment Term and thereafter, you will hold in
a fiduciary capacity for the benefit of the Employer all secret or confidential
information, knowledge or data relating to the Employer, and their respective
businesses, which will have been obtained by you during your employment by the
Company and which will not be or become public knowledge (other than by acts by
you or your representatives in violation of this Letter Agreement). You will
not, except as may be required to perform your duties hereunder or as may
otherwise be required by law or legal process, without limitation in time or
until such information will have become public or known in the Employer's
industry (other than by acts by you or your representatives in violation of this
Letter Agreement), communicate or divulge to others or use, whether directly or
indirectly, any such information, knowledge or data regarding the Employer, and
their respective businesses.
 
(c) Non-Solicitation of Customers. During the Employment Term and for the
twelve-month period following your termination of employment for any reason (the
“Restricted Period”), you will not, directly or indirectly, influence or attempt
to influence customers or suppliers of the Employer to divert their business to
any competitor of the Employer.


(d) Non-Solicitation of Employees. You recognize that you possess and will
possess confidential information about other employees of the Employer relating
to their education, experience, skills, abilities, compensation and benefits,
and inter-personal relationships with customers of the Employer. You recognize
that the information you possess and will possess about these other employees is
not generally known, is of substantial value to the Employer in developing its
business and in securing and retaining customers, and has been and will be
acquired by you because of your business position with the Employer. You agree
that, during the Restricted Period, you will not, directly or indirectly,
solicit or recruit any employee of the Employer for the purpose of being
employed by you or by any competitor of the Employer on whose behalf you are
acting as an agent, representative or employee and that you will not convey any
such confidential information or trade secrets about other employees of the
Employer to any other person.
 
7

--------------------------------------------------------------------------------

 

Mr. Ian Aaron
Page 8
 
(e) Non-Disparagement. You shall not, or induce others to, Disparage the
Employer or any of their past and present officers, directors, employees or
products. “Disparage” shall mean making comments or statements to the press, the
Employer's employees or any individual or entity with whom the Employer has a
business relationship which would adversely affect in any manner: (i) the
conduct of the business of the Employer (including, without limitation, any
products or business plans or prospects); or (ii) the business reputation of the
Employer, or any of their products, or their past or present officers, directors
or employees.
 
(f) Cooperation. Upon the receipt of notice from the Company (including outside
counsel), you agree that during the Employment Term and thereafter, you will
respond and provide information with regard to matters in which you have
knowledge as a result of your employment with the Company, and will provide
reasonable assistance to the Employer and its representatives in defense of any
claims that may be made against the Employer, and will assist the Employer in
the prosecution of any claims that may be made by the Employer, to the extent
that such claims may relate to the period of your employment with the Company
(or any predecessor). You agree to promptly inform the Company if you become
aware of any lawsuits involving such claims that may be filed or threatened
against the Employer. You also agree to promptly inform the Company (to the
extent you are legally permitted to do so) if you are asked to assist in any
investigation of the Employer (or their actions), regardless of whether a
lawsuit or other proceeding has then been filed against the Employer with
respect to such investigation, and will not do so unless legally required.
 
(g) Injunctive Relief. It is further expressly agreed that the Employer will or
would suffer irreparable injury if you were to violate the provisions of this
paragraph 9 and that the Employer would by reason of such violation be entitled
to injunctive relief in a court of appropriate jurisdiction and you further
consent and stipulate to the entry of such injunctive relief in such court
prohibiting you from violating the provisions of this paragraph 9.


(h) Survival of Provisions. The obligations contained in this paragraph 9 will
survive the termination of your employment with the Company and will be fully
enforceable thereafter. If it is determined by a court of competent jurisdiction
in any state that any restriction in this paragraph 9 is excessive in duration
or scope or extends for too long a period of time or over too great a range of
activities or in too broad a geographic area or is unreasonable or unenforceable
under the laws of that state, it is the intention of the parties that such
restriction may be modified or amended by the court to render it enforceable to
the maximum extent permitted by the law of that state or jurisdiction.
 
8

--------------------------------------------------------------------------------

 

Mr. Ian Aaron
Page 9
 
10. Representations. You represent and warrant that your execution and delivery
of this Letter Agreement and your performing the contemplated services does not
and will not conflict with or result in any breach or default under any
agreement, contract or arrangement which you are a party to or violate any other
legal restriction. You further represent and warrant that you have been advised
by the Company to consult independent legal counsel of your choice before
signing this Letter Agreement.


11. Assignment. Notwithstanding anything else herein, this Letter Agreement is
personal to you and neither the Letter Agreement nor any rights hereunder may be
assigned by you. The Company may assign the Letter Agreement to an affiliate or
to any acquiror of all or substantially all of the assets of the Company. This
Letter Agreement will inure to the benefit of and be binding upon the personal
or legal representatives, executors, administrators, successors, heirs,
distributees, devisees, legatees and permitted assignees of the parties.
 
12. Arbitration. You agree that all disputes and controversies arising under or
in connection with this Letter Agreement, other than seeking injunctive or other
equitable relief under paragraph 9(g), will be settled by arbitration conducted
before one (1) arbitrator mutually agreed to by the Company and you, sitting in
Los Angeles, California or such other location agreed to by you and the Company,
in accordance with the National Rules for the Resolution of Employment Disputes
of the American Arbitration Association then in effect; provided, however, that
if the Company and you are unable to agree on a single arbitrator within 30 days
of the demand by another party for arbitration, an arbitrator will be designated
by the Los Angeles Office of the American Arbitration Association. The
determination of the arbitrator will be final and binding on you and the
Employer. Judgment may be entered on the award of the arbitrator in any court
having proper jurisdiction. Each party will bear their own expenses of such
arbitration.
 
13. Indemnification. The Company hereby agrees to indemnify you and hold you
harmless to the extent provided under the by-laws of the Company against and in
respect to any and all actions, suits, proceedings, claims, demands, judgments,
costs, expenses (including reasonable attorney's fees), losses, and damages
resulting from the your good faith performance of his duties and obligations
with the Company. This obligation shall survive the termination of your
employment with the Company.
 
14. Liability Insurance. The Company shall cover you under directors and
officers liability insurance both during and, while potential liability exists,
after the Employment Term in the same amount and to the same extent as the
Company covers its other officers and directors.
 
15. Withholding Taxes. The Company may withhold from any and all amounts payable
to you such federal, state and local taxes as may be required to be withheld
pursuant to any applicable laws or regulations.
 
9

--------------------------------------------------------------------------------

 

Mr. Ian Aaron
Page 10
 
16. Governing Law. This Letter Agreement will be governed by, and construed
under and in accordance with, the internal laws of the State of California,
without reference to rules relating to conflicts of laws.
 
17. Entire Agreement; Amendments. This Letter Agreement and the agreements
referenced herein contain the entire agreement of the parties relating to the
subject matter hereof, and supercede in their entirety any and all prior
agreements, understandings or representations relating to the subject matter
hereof. No amendments, alterations or modifications of this Letter Agreement
will be valid unless made in writing and signed by the parties hereto.
 
18. Notice. Any notice or other communication required or permitted to be given
under this Agreement (a “Notice”) shall be in writing and delivered in person,
by facsimile transmission (with a Notice contemporaneously given by another
method specified in this paragraph 18), by overnight courier service or by
postage prepaid mail with a return receipt requested, at the following locations
(or to such other address as either party may have furnished to the other in
writing by like Notice. All such Notices shall only be duly given and effective
upon receipt (or refusal of receipt).
 
If to you:


At the address (or to the facsimile number) shown
on the records of the Company


If to the Company:


The WAAT Corp.
14242 Ventura Blvd, 3rd Floor
Sherman Oaks, California 91423
Attention: General Counsel


We hope that you find the foregoing terms and conditions acceptable. You may
indicate your agreement with the terms and conditions set forth in this Letter
Agreement by signing the enclosed duplicate original of this Letter Agreement
and returning it to me.
 
10

--------------------------------------------------------------------------------

 

Mr. Ian Aaron
Page 11
 
We look forward to your continued employment with the Company.
 

       
Very truly yours,
      THE WAAT CORP.  
   
   
  By:   /s/ Tal Dean McAbian  

--------------------------------------------------------------------------------

Name: Tal Dean McAbian
 
Title: Director of Content/Partner

 
Accepted and Agreed:
              /s/ Ian Aaron    

--------------------------------------------------------------------------------

   

 
 
11

--------------------------------------------------------------------------------

